United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 10-318
Issued: September 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2009 appellant, through her representative, filed a timely appeal from
the August 28, 2009 merit decision of the Office of Workers’ Compensation Programs, which
denied authorization for a change of physician. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office abused its discretion in denying authorization for a
change of physician.
FACTUAL HISTORY
On May 31, 1994 appellant, then a 34-year-old letter carrier, sustained an injury in the
performance of duty while pulling down her route. The Office accepted her claim for right
shoulder strain, cervical strain and right shoulder impingement.

In a prior appeal,1 the Board found that the Office met its burden to justify the
termination of compensation for the accepted right shoulder conditions, but did not meet its
burden to terminate compensation for the accepted cervical strain. In the most recent appeal,2
the Board noted that the Office had expanded its acceptance to include a cervical disc herniation,
but it did not advise the impartial medial specialist or request an opinion on whether the
herniation had resolved. The Board found that the Office did not meet its burden to justify the
termination of compensation for the accepted cervical conditions.
Appellant requested authorization to be treated by Dr. Marilyn M. Robertson, a Boardcertified neurologist in, San Francisco, because her longtime treating physician retired. The
Office noted that Dr. Robertson practiced 102 miles away from appellant’s home in Elk Grove,
south of Sacramento, meaning a 204-mile roundtrip. It advised appellant that it could not
authorize a transfer of care to Dr. Robertson because it required that the treating physician be
located within 25 miles of the claimant’s home. The Office added that there were appropriate
doctors within a 25-mile radius of her home who provided care for federal workers’
compensation patients.
Appellant’s representative argued that appellant had a doctor-patient relationship with
Dr. Robertson since 2003 or 2004 for treatment and care for her injuries.3 He stated that
regulations gave claimants the right to choose a physician as long as that physician was of good
standing. “The fact that the Office will not pay mileage for treatment over 25 miles, has not
prevented the claimant from seeing her former physician in San Francisco since she moved to
Elk Grove, Ca. in 2005.”
In a decision dated August 28, 2009, the Office denied authorization for a change of
physician. It observed that there was no shortage of neurologists in the Greater Sacramento area
and that it regularly dealt with a large number of physicians who worked out of the Sacramento
area. The Office found that appellant’s condition appeared to warrant against driving 204 miles
roundtrip to seek routine medical care. It noted that it was the drive from Elk Grove to San
Francisco that prompted appellant to file a notice of occupational injury claiming an aggravation
of her preexisting condition.4 Indeed, Dr. Robertson herself reported that the commute between
Sacramento and San Francisco contributed to appellant’s injury, as the vibrations of a moving
vehicle placed a strain on her spine. The Office further found that if appellant traveled to her
appointments in San Francisco via a moving vehicle, the trip could worsen her condition.
The Office found that appellant provided no compelling reason to change physicians. It
noted that she had only the initial choice of physician. In the interest of sound medical practice,
it was not the policy of the Office to transfer medical supervision unless there was some
compelling reason to do so. The Office found that appellant’s relationship with Dr. Robertson
was not a compelling reason. The extraordinary distance she would have to travel raised serious
1

Docket No. 05-1905 (issued March 6, 2006).

2

Docket No. 08-1843 (issued June 15, 2009).

3

Dr. Robertson saw appellant when the longtime treating physician was unavailable.

4

The Office File No. xxxxxx390.

2

medical questions. The Office denied authorization and stated that appellant must select a
physician within a reasonable distance of her home.
On appeal appellant’s representative argues that the Office does not have the authority to
deny appellant the choice of physician. He characterized the Office’s objection to the distance as
unreasonable.
LEGAL PRECEDENT
The employee may initially select a physician to provide medical services, appliances,
and supplies, in accordance with such regulations and instructions as the Secretary considers
necessary and may be furnished necessary and reasonable transportation and expenses incident to
the securing of such services, appliances and supplies.5
When the physician originally selected to provide treatment for a work-related injury
refers the employee to a specialist for further medical care, the employee need not consult the
Office for approval. In all other instances, however, the employee must submit a written request
to the Office with her reasons for desiring a change of physician. The Office will approve the
request if it determines that the reasons submitted are sufficient. Requests that are often
approved include those for transfer of care from a general practitioner to a physician, who
specializes in treating conditions like the work related one or the need for a new physician when
an employee has moved.6
Office procedures state that the Federal Employees’ Compensation Act permits the
employee an initial choice of physician and ordinarily, the physician selected should be located
within 25 miles of the employee’s home or place of employment.7
Any transfer of medical care should be accomplished with due regard for professional
ethics and courtesy. No transfer or termination of treatment should be made unless it is in the
best interest of the claimant and the government. Employees who want to change attending
physicians must explain their reasons in writing and the Office must review all such requests.
The Office may approve a change when: the original treating physician refers the claimant to
another physician for further treatment; the claimant wants to change from the care of a general
practitioner to that of a specialist in the appropriate field or from the care of one specialist to
another in the appropriate field; or the claimant moves more than 25 miles from the original
physician. It must use discretion in cases where other reasons are presented.8
The Board has recognized that the Office, acting as the delegated representative of the
Secretary of Labor, has broad discretion in approving services provided under the Act. The
5

5 U.S.C. § 8103(a).

6

20 C.F.R. § 10.316.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.5.c (October 1990).
8

Id. at Chapter 3.300.6.c (June 2000).

3

Office has the general objective of ensuring that an employee recovers from her injury to the
fullest extent possible in the shortest amount of time. It, therefore, has broad administrative
discretion in choosing means to achieve this goal. The only limitation on the Office’s authority
is that of reasonableness. Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
and probable deductions from established facts. It is not enough to show merely that the
evidence could be construed to produce a contrary conclusion.9
ANALYSIS
Appellant submitted a written request to the Office with her reason for desiring a change
of physician. The question on appeal is whether the Office abused its discretion in denying that
request.
The retirement of appellant’s longtime treating physician warrants a change of physician.
But appellant asked the Office to transfer her medical care to Dr. Robertson in San Francisco.
Her reason has some merit. Appellant had seen Dr. Robertson in the past for her injuries. So
there was already some doctor-patient relationship. She knew Dr. Robertson, maybe felt
comfortable with her and Dr. Robertson was already familiar with appellant’s injury. But
Dr. Robertson was 102 miles away. A roundtrip for any medical appointment would, therefore,
be a considerable 204 miles. This was an unnecessary distance to travel because there was no
shortage of neurologists in the Greater Sacramento area. Moreover, there was some indication
that such a trip might worsen appellant’s cervical condition.
It appears that appellant filed a claim for compensation because her commute to San
Francisco had aggravated her condition. Her longtime physician reported that it would be
prudent for the employer to locate her near her Elk Grove home if further and progressive
injuries were to be avoided. Dr. Robertson reported that vibrations from a moving vehicle
placed a strain on appellant’s spine and contributed to her cervical injury. The Board notes that
appellant would not be commuting to see Dr. Robertson every weekday, but the risk of
aggravation from unnecessarily long drives was an appropriate Office consideration.
The Board finds that the Office properly exercised its discretion in denying authorization
for a change of physician. There is no proof of manifest error or clearly unreasonable judgment
or illogical action. Appellant has offered some reason for wanting to see Dr. Robertson, but the
Office has presented sufficient reason for denying her request. Such a transfer of care does not
appear necessary and reasonable or in the best interest of both appellant and the government.
The Board will therefore affirm the Office’s August 28, 2009 decision denying authorization.
On appeal appellant’s representative argues that the Office does not have the authority to
deny appellant the choice of physician. But this is not a case in which the Office has denied
appellant her initial choice of physician. She chose a physician long ago and he retired. What
she is requesting now is a transfer of her medical care to another physician. The Act gives the
Office discretion to grant or deny that request. It is the opinion of appellant’s representative that
9

Daniel J. Perea, 42 ECAB 221 (1990).

4

the Office’s objection to the distance was unreasonable, but given the evidence that driving such
a distance had already aggravated appellant’s cervical condition and the fact that qualified
physicians were easily available much closer to her home, it was an appropriate consideration.
CONCLUSION
The Board finds that the Office properly exercised its discretion in denying authorization
for a change of physician.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

